UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6211


ANDRE N. CUFFEE,

                Plaintiff – Appellant,

          v.

DANIEL T. MAHON, Warden; T. ROSE, Safety Specialist,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00405-RBS-TEM)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre N. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre   N.   Cuffee       appeals   the   district   court’s     order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to

pay the partial filing fee.              We have reviewed the record and

find   no   reversible    error.         Accordingly,    we    affirm    for    the

reasons stated by the district court.                  Cuffee v. Mahon, No.

2:13-cv-00405-RBS-TEM (E.D. Va. Jan. 9, 2014).                 We dispense with

oral   argument     because     the    facts    and   legal    contentions      are

adequately    presented    in    the    materials     before   this     court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2